Steele Hays, Justice, dissenting. It is clear this case was pled, tried and decided on the theory of “false arrest.”1 The complaint specifically alleges false arrest and the trial court awarded judgment to appellee Patrick Grandjean on that basis alone. The appellant’s single point of error on appeal is that “the trial court erred as a matter of law in giving judgment against the appellant.” Before the trial court counsel for appellant carefully noted the distinction between false arrest/imprisonment and malicious prosecution, the latter cause requiring actual prosecution, an element lacking here. Headrick v. Wal-Mart Stores, Inc., 293 Ark. 433, 738 S.W.2d 418 (1987). In fact, counsel cited the Headrick case to the trial court as distinguishing the two causes of action. Nor can I agree that appellant has altered his theory on appeal. It is now argued, as it was before the trial court, that he acted pursuant to his responsibility as executor, that Patrick and James Grandjean were occupying the only asset of the estate, rent-free, committing or permitting waste, and that appellant’s duty was to sell the property. In October 1992, some seven months after their father’s death, appellant consulted the attorney for the estate and was advised to evict the two brothers, which he proceeded to do. There is no evidence appellant did not give a full disclosure to the deputy prosecuting attorney, in fact he showed him his Letters Testamentary. At no time did appellant claim that rent was owed by the brothers- the words “behind in there (sic) rent” were preexisting in a printed form used by the prosecutor and completed in the handwriting of the prosecutor. In short, all the appellant wanted was for the two brothers to vacate and when they did so he notified the prosecutor to dismiss the case. Appellant’s brief asserts that appellant acted on advice of counsel, a defense “supported by a long line of decisions of this court.” It is true, as the majority observes, that those cases refer to malicious prosecution, but there is much overlapping of the substantive elements of the two torts and the cases cited are pertinent to appellant’s theory of error, the identical theory he presented to the trial court. Indeed, much of our discussion of these two torts is interchangeable: For example, in discussing false imprisonment, this court has stated that, as a general rule, where a person does no more than give information by affidavit to an officer relative to á matter over which he has jurisdiction, such person is not liable for a trespass for false imprisonment for acts done under a warrant which the officer issues on said charge. Moon v. The Sperry and Hutchinson Co., 250 Ark. 453, 465 S.W.2d 330 (1971). Yet in L. B. Price Mercantile Co. v. Cuilla, 100 Ark. 316, 141 S.W. 194 (1911), one of the cases cited by appellant, we said (discussing malicious prosecution) “where one lays all the facts in his possession before the public prosecutor, or before counsel learned in the law, and acts upon the advice of counsel in instituting a prosecution, this is conclusive evidence of probable cause, and is a complete defense in an action for malicious prosecution.” In Laster v. Bragg, 107 Ark. 74, 153 S.W. 1116 (1913) cited by the appellant, we said that where a party “lays all the facts before counsel and acts bona fide upon the opinion of counsel he is not liable for malicious prosecution.” Yet, in McIntosh v. Bullard, 95 Ark. 227, 129 S.W. 85 (1910), in discussing false imprisonment, we wrote: “Where a person does no more than give information by affidavit to an officer relative to a matter over which he has jurisdiction, such person is not liable for false imprisonment which the officer issues on said charge.” In Beebe v. DeBaun, 8 Ark. 510 (1848), we said that malice and want of probable cause are both essential requisites to the maintenance of an action for false imprisonment. In Vinson v. Flynn, 64 Ark. 453 (1897), we said these were the essential elements of malicious prosecution. I believe the appellant has not changed arguments on appeal and is entitled to a ruling on the merits. I would reverse and dismiss.   More generally “false imprisonment.” See Prosser and Keeton, The Law of Torts, § 11,47 (5th Ed. 1984).